      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 1 of 24




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DALTON GUILLOT, at al.                                               CIVIL ACTION


 VERSUS                                                               NO. 20-1604


 JEFFERSON PARISH SHERIFF JOSEPH P.                                   SECTION: “G”(3)
 LOPINTO, III, et al.


                                   ORDER AND REASONS
       In this litigation, Plaintiffs Dalton Guillot, Destiny Guillot, Emma Mauer on behalf of

minor child E.M, and Lindsey Margiotta on behalf of minor children L.G. and R.G. (collectively,

“Plaintiffs”) allege that the constitutional rights of their deceased father, Marshall Guillot, were

violated by Jefferson Parish Sheriff Joseph P. Lopinto, III (“Lopinto”), CorrectHealth Jefferson,

LLC (“CHJ”), and Ironshore Specialty Insurance Co. (“Ironshore) (collectively, “Defendants”).1

Before the Court is CHJ’s Motion to Dismiss 2 and Ironshore’s Motion to Dismiss, 3 both filed

pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs oppose both motions.4 Also before

the Court is Plaintiffs’ Motion to Exclude Attachments to the Motions to Dismiss. 5 CHJ and

Ironshore oppose this motion. 6 Having considered the motions, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion to exclude attachments,


       1
           Rec. Doc. 1.
       2
           Rec. Doc. 11.
       3
           Rec. Doc. 17.
       4
           Rec. Doc. 21.
       5
           Rec. Doc. 23.
       6
           Rec. Doc. 31.

                                                 1
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 2 of 24




denies the motions to dismiss without prejudice, and grants Plaintiffs leave to amend the Complaint

to address the deficiencies noted herein if possible.

                                          I. Background

        On June 3, 2020, Plaintiffs filed a complaint in this Court. 7 Plaintiffs named Lopinto (the

Sheriff of Jefferson Parish), CHJ (a limited liability company that provides medical services to

inmates of the Jefferson Parish Correctional Center), and Ironshore (a limited liability company

that issued a liability insurance policy to CHJ) as defendants.8

        In the Complaint, Plaintiffs allege that their father, Marshall Guillot (“Guillot”), was

arrested on May 26, 2019, and charged in the 24th Judicial District Court for the Parish of Jefferson

with unauthorized entry of an inhabited dwelling, home invasion, intimidating a witness, domestic

abuse battery, misdemeanor theft, misdemeanor criminal neglect of family, felony theft, and

misdemeanor disturbing the peace. 9 According to the Complaint, Guillot asserted that he was

innocent of all charges. 10 Plaintiffs claim that Guillot had an initial hearing on May 31, 2019,

where his bail was set at $120,500.00.11 After the initial hearing, Guillot was taken to the Jefferson

Parish Correctional Center. 12 Plaintiffs contend that Guillot was “very upset and crying” during

this time. 13



        7
            Rec. Doc. 1.
        8
            Id. at 3–4, 15.
        9
            Id. at 4.
        10
             Id.
        11
             Id.
        12
             Id.
        13
             Id.

                                                  2
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 3 of 24




        Plaintiffs allege that upon arrival at the Jefferson Parish Correctional Center, Guillot was

interviewed by an employee of CHJ, who noted that Guillot “had a prior mental health history

including Post-traumatic Stress Disorder, Major Depression, and Anxiety.” 14 Plaintiffs allege that

the same CHJ employee also noted Guillot’s use of a medication for depression and requested

Guillot’s medical records. 15 Plaintiffs claim that a second CHJ employee then performed a physical

examination of Guillot and, despite finding that Guillot’s “attitude, affect/mood, hallucinations,

and homicidal/suicidal assessments were all within normal limits,” the employee ordered a mental

health appointment for Guillot “marked as high priority.” 16 Plaintiffs allege that another mental

health appointment was set up for Guillot, again marked as high priority, but was rescheduled

several times. 17 Plaintiffs claim that Guillot was not given his depression medication while

incarcerated. 18

        Plaintiffs allege that Guillot was involved in a fight with another inmate on June 3, 2019.19

Plaintiffs claim that Guillot was put into isolated housing on June 4, 2019. 20 Plaintiffs allege that

the next day, June 5, 2019, Guillot committed suicide by “hang[ing] himself from the window

grate in his private cell, using a bed sheet.” 21



        14
             Id. at 5.
        15
             Id.
        16
             Id.
        17
             Id. at 6.
        18
             Id. at 14.
        19
             Id. at 6.
        20
             Id.
        21
             Id.

                                                    3
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 4 of 24




        According to the Complaint, Guillot made several calls to his mother before his death.22

During one of the recorded phone calls, Plaintiffs allege that Guillot told his mother he was having

suicidal thoughts. 23 Despite jail staff having actual knowledge of Guillot’s suicidal ideation,

Plaintiffs contend that they failed to classify him as suicidal. 24

        In the instant suit, Plaintiffs claim that Defendants failed to “properly assess [Guillot] as a

suicide risk, or even a potential risk, in spite of the fact that he presented at the jail informing them

of prior hospitalization for psychiatric needs, and a diagnosis of anxiety, major depression, and

Post Traumatic Stress Disorder (PTSD).” 25 Plaintiffs allege that Defendants “exhibited a wanton

and reckless disregard for Mr. Guillot’s safety by placing him in a private cell without a cell mate,

and doing nothing to prevent his suicide.” 26 Plaintiffs assert that Defendants knew that Guillot was

displaying “despair/hopelessness, great concern regarding ‘what will happen to [him],’

verbalization of a suicide plan, extreme restlessness exhibited by such behavior as continuous

pacing, depressed state indicated by crying or insomnia, and concerns over events with significant

others,” yet Defendants still “failed to classify him as an actively suicidal inmate.”27

        Additionally, Plaintiffs allege that Defendants were on notice of the possibility of inmates

committing suicide in isolated housing because three other inmates had previously committed




        22
             Id. at 7.
        23
             Id.
        24
             Id.
        25
             Id. at 1–2.
        26
             Id. at 2.
        27
             Id. at 7–9, 11.

                                                   4
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 5 of 24




suicide in the same manner as Guillot in solitary cells at the Jefferson Parish Correctional Center.28

Plaintiffs allege that despite this history and despite being advised to alter the window bars in the

solitary cells, Defendants failed to replace the window grates in the cells, failed to “monitor[]

prisoners who are an obvious suicide risk,” and “made a choice to place a prisoner who is clearly

a self-proclaimed suicide risk in an area of the prison where it is difficult for Defendants and their

employees to see inside the cells.”29

       Plaintiffs bring two claims under 42 U.S.C. § 1983: (1) Plaintiffs allege that Lopinto and

CHJ failed to manage, train, and supervise their staff and medical personnel at the jail in violation

of the Eighth and Fourteenth Amendments and (2) Plaintiffs allege that Lopinto and CHJ deprived

Guillot of adequate medical care in violation of the Fourteenth Amendment. 30 Plaintiffs also bring

a claim against Defendants for intentional infliction of emotional distress under Louisiana law. 31

       On July 31, 2020, CHJ filed the instant motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6).32 On August 21, 2020, Ironshore filed a motion to dismiss, in which Ironshore

fully adopted the arguments made in CHJ’s motion. 33 Plaintiffs filed an opposition to both motions

on September 15, 2020. 34 On October 2, 2020, with leave of Court, CHJ filed a reply in further




       28
            Id. at 7
       29
            Id. at 8–9.
       30
            Id. at 16–17.
       31
            Id. at 16.
       32
            Rec. Doc. 11.
       33
            Rec. Doc. 17.
       34
            Rec. Doc. 21.

                                                  5
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 6 of 24




support of the motion to dismiss. 35 On September 15, 2020, Plaintiffs filed a motion to exclude the

attachments to CHJ and Ironshore’s motions to dismiss. 36 CHJ and Ironshore filed an opposition

to the motion to exclude on September 29, 2020.37

                                      II. Parties’ Arguments

A.     Motion to Dismiss

       1.         CHJ’s Arguments in Support of the Motion to Dismiss

       CHJ asserts that Plaintiffs’ claims for inadequate medical care under 42 U.S.C. § 1983 and

intentional infliction of emotional distress under Louisiana law should be dismissed. First, CHJ

contends that Plaintiffs have not met their burden of alleging that Guillot received inadequate

medical care. 38 According to CHJ, a plaintiff bringing a claim for inadequate medical care under

Section 1983 must demonstrate deliberate indifference by prison officials.39 CHJ argues that

Plaintiffs must show that prison officials subjectively knew of a serious risk to Guillot’s health and

refused to provide medical care. 40 CHJ contends that officials in the instant case were not

subjectively aware that Guillot was at risk of committing suicide because Guillot never reported




       35
            Rec. Doc. 34.
       36
            Rec. Doc. 23.
       37
            Rec. Doc. 31.
       38
            Rec. Doc. 11-1 at 5.
       39
            Id.
       40
            Id. at 5–6.

                                                  6
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 7 of 24




suicidal thoughts to medical personnel. 41 Accordingly, CHJ argues that Plaintiffs have failed to

allege facts sufficient to show inadequate medical care.42

        CHJ further asserts that Plaintiffs’ claim that CHJ was deliberately indifferent to Guillot’s

medical needs should be dismissed because Plaintiffs have failed to allege a pattern or policy of

inadequate medical care.43 According to CHJ, Plaintiffs must show that CHJ had a policy in place

that “led them to be deliberately indifferent toward [Guillot]’s medical care.” 44 CHJ claims that

Plaintiffs have failed to show any such policy that would implicate CHJ. 45

        Finally, CHJ argues that Plaintiffs’ claim for intentional infliction of emotional distress is

“insufficient to meet the pleading standard” because Plaintiffs “provide no specific factual

allegations” and instead only “conclusory allege” the tort claim. 46 To state a claim for intentional

inflection of emotional distress, CHJ notes that Plaintiffs must allege facts to show: (1) extreme

and outrageous conduct, (2) severe emotional distress, and (3) Defendants intentionally or

recklessly caused such emotional distress. 47 CHJ contends that Plaintiffs fail to “provide a single

fact to support” their claim. 48




        41
             Id. at 8.
        42
             Id.
        43
             Id. at 9.
        44
             Id. at 10.
        45
             Id. at 11.
        46
             Id. at 8–9.
        47
             Id. at 9.
        48
             Id.

                                                  7
       Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 8 of 24




         Ironshore’s motion to dismiss incorporates all of CHJ’s arguments. 49 It does not add any

further arguments.

         2.          Plaintiffs’ Arguments in Opposition to the Motions to Dismiss

         Plaintiffs respond by first emphasizing the high standard CHJ and Ironshore must meet in

order to succeed on the motions to dismiss. 50 Plaintiffs assert that “after institution of discovery,

more documents will be uncovered, expert opinions will be rendered, and evidence will show that

all of the allegations in the Complaint will be proven as true,” but Plaintiffs contend that CHJ and

Ironshore “should not be allowed to enforce that burden at this stage in the proceedings.” 51

         Next, Plaintiffs argue that Defendants violated CHJ’s Suicide Prevention Policy when they

failed “to identify a known suicide risk.” 52 Plaintiffs allege that CHJ “should have collaborated

with jail staff and ensured that certain measures were taken in accordance with their own policies”

but that “they failed to do so.” 53

         Plaintiffs further allege that they have pleaded adequate facts in support of their claim that

Guillot received inadequate medical treatment.54 Plaintiffs claim that CHJ knew that Guillot was

a suicide risk but denied Guillot his medication for depression and failed to provide Guillot with




         49
              Rec. Doc. 17.
         50
              Rec. Doc. 21 at 2–6.
         51
           Id. at 5. Plaintiffs also assert that Defendants’ inclusion of certain attachments to the motions to dismiss
was inappropriate and unlawful. Plaintiffs then filed a separate motion to exclude these attachments. Because this is
discussed below in Section B, it will not be discussed here.
         52
              Id. at 6.
         53
              Id.
         54
              Id. at 7.

                                                          8
       Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 9 of 24




“any other psychiatric treatment whatsoever.”55 Plaintiffs contend that it “is a reasonable inference

for the Court to assume that Mr. Guillot’s symptoms of depression would go unchecked if he was

not given the proper medication.”56 After discovery is completed, Plaintiffs assert that they will

present evidence “that will unequivocally show that Defendants knew of the substantial risk of

suicide, simply by denying depression medication to a patient without a weaning process, and

especially under Mr. Guillot’s circumstances.” 57

         3.          CHJ’s Arguments in Further Support of the Motion to Dismiss

         In reply, CHJ reasserts that Plaintiffs have failed to state a claim for inadequate medical

care under Section 1983 because they have not alleged facts to show deliberate indifference.58 CHJ

contends that Plaintiffs have not alleged that prison officials either had subjective awareness that

Guillot was at a substantial risk of committing suicide or that officials intentionally disregarded

this risk. 59 CHJ asserts that Guillot’s medical records show that officials were not aware of any

suicidal thoughts or tendencies of Guillot but instead that Guillot himself denied having any such

thoughts. 60 CHJ further alleges that an incorrect diagnosis, even if true, is not sufficient to prove

deliberate indifference. 61



         55
              Id.
         56
              Id. at 8.
         57
              Id.
         58
            Rec. Doc. 34 at 1. CHJ provides arguments for why the attachments to its motion to dismiss are permissible,
in response to Plaintiffs’ claims that such attachments should be excluded. Because this is discussed below in Section
B, it will not be discussed here.
         59
              Id.
         60
              Id. at 7–8.
         61
              Id. at 8–9.

                                                          9
     Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 10 of 24




       CHJ asserts that Plaintiffs’ silence in the opposition brief regarding the intentional

infliction of emotional distress claim “bolsters” CHJ’s claim that it should be dismissed. 62 CHJ

argues that “neither [Plaintiffs’] Complaint nor Opposition puts forth a single specific factual

allegation sufficient to meet the high burden of intentional infliction of emotional distress.”63

B.     Motion to Exclude Attachments

       1.          Plaintiffs’ Arguments in Support of the Motion to Exclude

       Plaintiffs argue that CHJ and Ironshore should not be permitted to attach Guillot’s medical

records to the motions to dismiss. 64 Plaintiffs assert that a court can only consider pleadings when

deciding a motion to dismiss. 65 Plaintiffs note that they did not attach the documents to the

Complaint and CHJ and Ironshore have not yet submitted an answer.66 Therefore, Plaintiffs assert

that the documents are not a part of the pleadings and cannot be considered on a motion to

dismiss. 67 Plaintiffs claim that permitting the inclusion of the attachments would “undermine the

spirit and purpose” of Federal Rule of Civil Procedure 12(b)(6). 68




       62
            Id. at 9.
       63
            Id.
       64
            Rec. Doc. 23.
       65
            Rec. Doc. 23-3 at 2.
       66
            Id.
       67
            Id.
       68
            Id.

                                                 10
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 11 of 24




        2.          CHJ and Ironshore’s Arguments in Opposition to the Motion to Exclude

        CHJ and Ironshore counter Plaintiffs’ motion by arguing that the attachments were

properly included with the motions to dismiss. 69 CHJ and Ironshore assert that attachments to a

motion to dismiss can be considered if “they are referred to in the plaintiff’s complaint and are

central to her claim.” 70 CHJ and Ironshore claim that Plaintiffs referenced the attached medical

records in the Complaint and that the attachments are “central to Plaintiffs’ claims for medical

indifference” and therefore, it was permissible to attach the medical records to the instant motions

to dismiss. 71

                                             III. Legal Standards

A.     Legal Standard on a Rule 12(b)(6) Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”72 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.” 73 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face.” 74

        The “[f]actual allegations must be enough to raise a right to relief above the speculative




        69
             Rec. Doc. 31.
        70
             Id. at 3.
        71
             Id. at 4–7.
        72
             Fed. R. Civ. P. 12(b)(6).
        73
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
        74
           Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)) (internal quotation marks omitted).

                                                        11
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 12 of 24




level.” 75 The complaint need not contain detailed factual allegations, but it must offer more than

mere labels, legal conclusions, or formulaic recitations of the elements of a cause of action.76 That

is, the complaint must offer more than an “unadorned, the defendant-unlawfully-harmed-me

accusation.”77

        Although a court must accept all “well-pleaded facts” as true, a court need not accept legal

conclusions as true. 78 “[L]egal conclusions can provide the framework of a complaint, [but] they

must be supported by factual allegations.”79 Similarly, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements” will not suffice.80 If the factual

allegations are insufficient to raise a right to relief above the speculative level, or an “insuperable”

bar to relief exists, the claim must be dismissed.” 81

       A court considering a motion to dismiss “must limit itself to the contents of the pleadings,

including attachments thereto.” 82 Attachments to a motion to dismiss are, however, “considered

part of the pleadings” if “they are referred to in the plaintiff’s complaint and are central to her

claim.” 83 “In so attaching, the defendant merely assists the plaintiff in establishing the basis of the



        75
          Twombly, 550 U.S. at 555. Put another way, a plaintiff must plead facts that allow the court to draw a
“reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
        76
             Iqbal, 556 U.S. at 678.
        77
             Id.
        78
             Id. at 677–78.
        79
             Id. at 679.
        80
             Id. at 678.

         Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-6470,
        81

2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).
        82
             Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
        83
             Id. at 498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993))
                                                          12
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 13 of 24




suit, and the court in making the elementary determination of whether a claim has been stated.” 84

B.      Corporate Liability Under 42 U.S.C. § 1983

        42 U.S.C. § 1983 provides that every “person” who, under color of any statute, ordinance,

regulation, custom, or usage of any State subjects, or “causes to be subjected,” any person to the

deprivation of any federally protected rights, privileges, or immunities shall be civilly liable to the

injured party. “Section 1983 provides a cause of action against any person who deprives an

individual of federally guaranteed rights ‘under color’ of state law.” 85 “The traditional definition

of acting under color of state law requires that the defendant in a § 1983 action have exercised

power ‘possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.’” 86 The Supreme Court has held that “[t]o act ‘under color’ of law

does not require that the accused be an officer of the state.”87

        “Under the Supreme Court’s ‘public function’ test, a private entity acts under color of state

law ‘when that entity performs a function which is traditionally the exclusive province of the

state.’” 88 “Alternatively, state action may be found where there is a nexus between the state and

the action of the private defendant such that the action is fairly attributable to the state.” 89 This

means “the plaintiff must show: (1) that the deprivation was caused by the exercise of some right


(internal quotation marks omitted).
        84
             Carter v. Target Corp., 541 F. App’x 413, 416–17 (5th Cir. 2013) (quoting Collins, 224 F.3d at 498–99).
        85
             Filarsky v. Delia, 566 U.S. 377, 383 (2012) (quoting 42 U.S.C. § 1983).
        86
             West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)).
        87
             Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970) (internal quotation marks and citation omitted).
        88
          Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 460 (5th Cir. 2003) (quoting Wong v. Stripling,
881 F.2d 200, 202 (5th Cir. 1989)).
        89
             Wong, 881 F.2d at 202.

                                                          13
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 14 of 24




or privilege created by the state or by a rule of conduct imposed by the state, or by a person for

whom the state is responsible, and (2) that the party charged with the deprivation may fairly be

said to be a state actor.” 90 A plaintiff can make such a showing by demonstrating that “the private

citizen was a willful participant in joint activity with the State or its agents.” 91 However, “State

action will not accrue merely because of government acquiescence or approval of the private

entity’s actions.” 92

          The Supreme Court has held that municipal entities are “persons” under the definition of

§ 1983. 93 Such an entity may, however, not be held liable under Section 1983 based upon a theory

of vicarious liability or respondeat superior. 94 Instead, a plaintiff must allege three things: (1) an

“official policy or custom ‘was a cause in fact of the deprivation of rights inflicted,’ 95 (2) the policy

“served as a moving force” behind the constitutional violation, 96 and (3) the policy was decided

on by a policymaker with “either actual or constructive knowledge of the alleged policy.” 97




          Priester v. Lowndes Cnty., 354 F.3d 414, 423 (5th Cir.), cert. denied 543 U.S. 829 (2004) (citing Daniel v.
          90

Ferguson, 839 F.2d 1124, 1130 (5th Cir. 1988)).
          91
               Id. at 420 (internal quotation marks omitted) (quoting Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir.
1994)).
          92
               Id. at 423 (citing Yeager v. City of McGregor, 980 F.2d 337, 342 (5th Cir. 1993)).
          93
               City of Oklahoma City v. Tuttle, 471 U.S. 808, 810 (1985).
          Green v. Albertson’s, Inc., 67 F. App’x 248, at *2, n.3 (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
          94

691 (1978)).
          Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167 (5th Cir. 1997) (quoting Leffall v. Dallas
          95

Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir. 1994)).
          96
               Id. (internal citations and quotation marks omitted).
          Cox v. City of Dallas, 430 F.3d 734, 748–49 (5th Cir. 2005) (citing Piotrowski v. City of Houston, 237 F.3d
          97

567, 579 (5th Cir. 2001)).

                                                             14
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 15 of 24




        To satisfy the first requirement, the Supreme Court, in Monell v. Department of Social

Services of New York, set out the possible methods of showing a policy or custom: “(1) [an] express

policy of violating the Constitution, (2) a widespread practice or custom—even if that custom has

not received formal approval by an official decision-making body—or (3) a decision by an

individual with express policy-making authority.”98 Under Fifth Circuit precedent, a custom may

be evidenced by “a persistent, widespread practice of [] officials or employees, which, although

not authorized by officially adopted and promulgated policy, is so common and well-settled as to

constitute a custom that fairly represents [corporate] policy . . . Actions of officers or employees

of a [corporation] do not render the [corporation] liable under section 1983 unless they execute

official policy. . . .” 99 This standard requires that “[the] actions must have occurred for so long or

so frequently that the course of conduct warrants the attribution to the governing body of

knowledge that the objectionable conduct is the expected, accepted practice of [corporate]

employees.”100 “Isolated unconstitutional actions by [corporate] employees will almost never

trigger liability,” 101 and “[a] customary [corporate] policy cannot ordinarily be inferred from single

constitutional violations.” 102




        98
             Cardenas v. Lee Cty., Tex., 569 F. App’x 252, 255 (5th Cir. 2014) (citing Monell, 436 U.S. at 690–91).
        99
           Piotrowski v. City of Houston, 237 F.3d 567, 579 (5th Cir. 2001) (quoting Webster v. City of Houston, 735
F.2d 838, 842 (5th Cir. 1984) (en banc)).
        100
              Webster, 735 F.2d at 842.
        101
             Piotrowski, 273 F.3d at 578 (citing Bennett v. City of Slidell, 728 F.2d 762, 768 n. 3 (5th Cir. 1984)).
        102
              Id. at 581.

                                                           15
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 16 of 24




                                                    IV. Analysis

A.       Whether Attachments to the Motions to Dismiss Should be Excluded

         As an initial matter, the Court considers Plaintiffs’ argument that the Court should exclude

the medical records CHJ and Ironshore attached to the motions to dismiss. Generally, a court

considering a motion to dismiss “must limit itself to the contents of the pleadings, including

attachments thereto.” 103 However, the “weight of authority in the Fifth Circuit” 104 has held that

attachments to a defendant’s motion to dismiss are to be considered as part of the pleadings if such

attachments “are referred to in the plaintiff’s complaint and are central to her claim.” 105

         Plaintiffs urge this Court to exclude the medical records CHJ and Ironshore attached to the

motions to dismiss. 106 Specifically, these medical records include Guillot’s intake form, exam

forms, appointment information, chart notes, medical problems, and vital signs all completed by

personnel working for the Jefferson Parish Correctional Center and CHJ. 107 CHJ and Ironshore

urge this Court to consider the attachments in ruling on the motions to dismiss because the medical




        Collins, 224 F.3d at 498; see also Clayborne v. Rainbow Apparel Companies, No. CIV.A. 12-1879, 2013
         103

WL 2444663, at *3 (E.D. La. June 4, 2013) (Brown, J.).
         104
             Borders v. Chase Home Fin. L.L.C., No. CIV.A. 09-3020, 2009 WL 1870916, at *4 (E.D. La. June 29,
2009) (Barbier, J.); see also In Re Katrina Canal Breaches, 495 F.3d 191, 205 (5th Cir. 2007) (“[B]ecause the
defendants attached the contracts to their motions to dismiss, the contracts were referred to in the complaints, and the
contracts are central to the plaintiffs' claims, we may consider the terms of the contracts in assessing the motions to
dismiss.”); Causey v. Sewell Cadillac–Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.2004) (“Documents that a defendant
attaches to a motion to dismiss are considered part of the pleadings if they are referred to in the plaintiff's complaint
and are central to her claim ....”).
         105
            Collins, 224 F.3d at 498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431
(7th Cir. 1993)) (internal quotation marks omitted); Harris v. Lovett, No. CV 18-857, 2019 WL 4640319, at *1 (E.D.
La. Sept. 24, 2019) (Barbier, J) (“As Plaintiff’s pleadings refer to his medical records and he brings a claim of medical
indifference . . . , his medical records are properly considered here”).
         106
               Rec. Doc. 23.
         107
               Rec. Doc. 11-2.

                                                          16
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 17 of 24




records are mentioned throughout the Complaint and are central to Plaintiffs’ claims.

        The medical records are referenced in detail throughout the Complaint. 108 The medical

records are also central to Plaintiffs’ claims that Guillot received inadequate medical care. Because

the medical records are referred to numerous times in the Complaint and are central to Plaintiffs’

claims against CHJ and Ironshore, it is permissible for CHJ and Ironshore to attach the records to

the motions to dismiss. Accordingly, the attachments will not be excluded.

B.     Motions to Dismiss

        1.          Section 1983 Claims

        In the Complaint, Plaintiffs bring two claims against CHJ and Ironshore (as CHJ’s insurer)

under 42 U.S.C. § 1983: (1) Plaintiffs allege that CHJ provided inadequate medical care to Guillot

in violation of the Fourteenth Amendment and (2) Plaintiffs allege that CHJ failed to supervise its

employees in violation of the Eighth and Fourteenth Amendments. 109 As explained above, for

CHJ, a corporate entity, to be held liable under 42 U.S.C. § 1983, Plaintiffs must allege that (1) an

official policy or custom of CHJ (2) “served as a moving force” behind the constitutional

violation 110 and (3) the policy was decided on by a municipal policymaker with “either actual or

constructive knowledge of the alleged policy.” 111

        In the motions to dismiss, CHJ and Ironshore do not address Plaintiff’s claim that


          108
              Rec. Doc. 1 at 5–6, 15 (On the intake screening form, Wadlington noted that Marshall Guillot had a
prior mental health history including Post-traumatic Stress Disorder, Major Depression, and Anxiety.”) (“Crystal
Bradley, another employee of Correct Health Jefferson, LLC, performed a physical assessment on Marshall Guillot.
On the intake form, she noted in four separate responses that in regards to Mr. Guillot’s mental health, that his
attitude, affect/mood, hallucinations, and homicidal/suicidal assessments were all “within normal limits.”) (emphasis
added).
          109
              Id. at 15–17.
        110
              Spiller, 130 F.3d at 167.
        111
              Cox, 430 F.3d at 748–49 (citing Piotrowski, 237 F.3d at 579).

                                                         17
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 18 of 24




Defendants failed to supervise their employees. Instead, CHJ and Ironshore argue that Plaintiffs

cannot maintain a claim for a violation of Guillot’s constitutional rights because they cannot show

that CHJ was deliberately indifferent to Guillot’s serious medical needs.. 112 CHJ and Ironshore

also argue that Plaintiffs have not alleged a policy of inadequate medical care as is required for

corporate liability under Monell. 113

        A pretrial detainee should “look to the procedural and substantive due process guarantees

of the Fourteenth Amendment,” guarantees that include “constitutional essentials like medical care

and safety.”114 The Fifth Circuit has held that “[p]retrial detainees have a Fourteenth Amendment

right to be protected from a known risk of suicide.” 115 “[I]t is well-settled law that jail officials

violate this right if they gained actual knowledge of the substantial risk of suicide and responded

with deliberate indifference.”116 To state a claim for inadequate medical care under the Fourteenth

Amendment, then, Plaintiffs must allege that (1) CHJ had actual knowledge of a significant risk

of suicide and (2) acted with deliberate indifference by disregarding a known or obvious

consequence of its actions.117

        CHJ and Ironshore argue that Plaintiffs cannot show that CHJ was deliberately indifferent

to Plaintiffs’ serious medical needs because the medical records demonstrate that Guillot never




        112
              Rec. Doc. 11-1 at 6.
        113
              Id. at 8.
        114
              Jacobs v. W. Feliciana Sheriff's Dep't, 228 F.3d 388, 393 (5th Cir. 2000).
        115
              Converse v. City of Kemah, Texas, 961 F.3d 771, 775 (5th Cir. 2020).
        116
              Id. (quoting Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir. 1996)) (internal quotation marks omitted).
        117
           Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown,
520 U.S. 397, 410 (1997)) (internal quotation marks omitted).

                                                           18
     Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 19 of 24




reported suicidal ideation to medical personnel. 118 However, Plaintiffs have pleaded facts

to suggest that CHJ staff members were aware of Guillot’s mental health problems but failed to

administer Guillot’s depression medication or offer other mental health treatment.119

       Specifically, Plaintiffs allege––and the medical records confirm––that Guillot was initially

interviewed by a CHJ employee on May 26, 2019, the date of his arrest.120 On the intake screening

form, the employee noted that Guillot had a prior history of “Post-traumatic Stress Disorder, Major

Depression, and Anxiety.” 121 The same CHJ employee also noted Guillot’s use of a medication

for depression and requested Guillot’s medical records.122 A second CHJ employee then performed

a physical examination of Guillot. 123 Despite finding that Guillot’s “attitude, affect/mood,

hallucinations, and homicidal/suicidal assessments were all within normal limits,” the employee

ordered a mental health appointment for Guillot “marked as high priority.” 124 Another mental

health appointment was set up for Guillot, again marked as high priority, but was rescheduled

several times. 125 Despite these facts, Plaintiffs claim that Guillot never received any mental health

treatment and was not given his depression medication while incarcerated.126




       118
             Rec. Doc. 11-1 at 6.
       119
             Rec. Doc. 1 at 14.
       120
             Rec. Doc. 1 at 5; Rec. Doc. 11-2 at 1–2.
       121
             Rec. Doc. 1 at 5; Rec. Doc. 11-2 at 2, 10.
       122
             Rec. Doc. 1 at 5; Rec. Doc. 11-2 at 8, 15.
       123
             Rec. Doc. 1 at 5; Rec. Doc. 11-2 at 10–13.
       124
             Rec. Doc. 1 at 5; Rec. Doc. 11-2 at 12, 15.
       125
             Rec. Doc. 1 at 6; Rec. Doc. 11-2 at 16–17.
       126
             Rec. Doc. 1 at 9, 14.

                                                           19
     Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 20 of 24




       Plaintiffs allege that Guillot told his mother during a recorded phone call that he was having

suicidal thoughts. 127 Plaintiffs also allege that Guillot was displaying all of the signs of suicidal

ideation as set forth in CHJ’s Suicide Prevention Policy, including “despair/hopelessness, great

concern regarding ‘what will happen to [him],’ verbalization of a suicide plan, extreme restlessness

exhibited by such behavior as continuous pacing, depressed state indicated by crying or insomnia,

and concerns over events with significant others.” 128 Despite these signs, Plaintiff’s assert that

CHJ employees still “failed to identify Mr. Guillot as an actively suicidal inmate [] violating the

terms of their own policy.” 129 Viewing these allegations in the light most favorable to Plaintiffs,

Plaintiffs have alleged that CHJ employees had actual knowledge of a significant risk of suicide

with respect to Guillot and nonetheless acted with deliberate indifference to Guillot’s serious

medical needs by failing to classify him as suicidal, failing to provide mental health treatment, and

failing to administer his depression medication.

       Because CHJ is a corporate entity, Monell requires that Plaintiffs allege that CHJ had a

policy of denying appropriate access to medical care to inmates through either (1) an express policy

of CHJ, (2) a widespread practice, or (3) a decision by a policymaker. 130 To survive a motion to

dismiss, the complaint’s “description of a policy or custom and its relationship to the underlying

constitutional violation . . . cannot be conclusory; it must contain specific facts.” 131 “[P]leadings

are sufficient when they make specific factual allegations that allow a court to reasonably infer


       127
             Id. at 7.
       128
             Id. at 11.
       129
             Id. at 11–12.
       130
             Cardenas, 569 F. App’x at 255 (citing Monell, 436 U.S. at 690–91).
       131
             Balle v. Nueces Cty., 952 F.3d 552, 559 (5th Cir. 2017) (quoting Spiller, 130 F.3d at 167).

                                                         20
     Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 21 of 24




that a policy or practice exists and that the alleged policy or practice was the moving force behind

municipal employees’ deliberate indifference to an inmate’s serious medical needs.”132

       Plaintiffs do not allege that an express policy or decision by a policymaker at CHJ was the

moving force behind CHJ employees’ deliberate indifference to Guillot’s serious medical needs.

Plaintiffs also have not alleged specific facts to show that CHJ had a widespread practice that was

the moving force behind CHJ employees’ deliberate indifference to Guillot’s serious medical

needs. With respect to a pattern or widespread practice, Plaintiffs point to the fact that three inmates

previously committed suicide at the Jefferson Parish Correctional Center.133 Plaintiffs allege that

those three inmates were on suicide watch prior to their deaths, but David Jennings––a social

worker employed by the sheriff’s office––removed them from suicide watch.134 These allegations

relate to conduct of a sheriff’s office employee, not an employee of CHJ. These allegations

standing alone are not sufficient for the Court to reasonably infer that a widespread practice of

CHJ was the moving force behind CHJ employees’ deliberate indifference to Guillot’s serious

medical needs. Additionally, these allegations suggest that the three inmates who previously

committed suicide were classified as suicidal before their deaths, whereas in this case Plaintiffs

contend that CHJ employees acted with deliberate indifference to Guillot’s serious medical needs

by failing to classify him as suicidal.

       Even accepting as true Plaintiffs’ allegation that CHJ employees provided Guillot with

inadequate medical care by failing to diagnose him as a suicide risk, failing to provide mental



       132
             Id. (citing Colle v. Brazos Cty., 981 F.2d 237, 245 (5th Cir. 1993)).
       133
             Rec. Doc. 1 at 7.
       134
             Id.

                                                          21
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 22 of 24




health treatment, and failing to administer depression medication, Plaintiffs have not alleged any

facts to show that this was a widespread practice or custom of CHJ. Without a showing of a policy

or practice of denying inadequate medical care to suicidal inmates, Plaintiffs have not adequately

alleged corporate liability under § 1983.

         However, although Plaintiffs have not pleaded facts to form the basis of a § 1983

inadequate medical care claim against CHJ, this does not mean that they could not do so. Short of

granting a motion to dismiss, the Court may grant Plaintiffs leave to amend the Complaint.

Accordingly, at this time, the Court will deny CHJ and Ironshore’s motions to the extent they seek

dismissal of Plaintiffs’ claim under § 1983 for inadequate medical care and grant Plaintiffs leave

to amend the Complaint to address the deficiencies noted above, if possible. 135

         2.         The Intentional Infliction of Emotional Distress Claim

         Plaintiffs also bring an intentional infliction of emotional distress claim against CHJ and

Ironshore. 136 To prevail on an intentional infliction of emotional distress claim under Louisiana

law, a plaintiff must allege facts showing “(1) that the conduct of the defendant was extreme and

outrageous; (2) that the emotional distress suffered by the plaintiff was severe; and (3) that the

defendant desired to inflict severe emotional distress or knew that severe emotional distress would

be certain or substantially certain to result from his conduct.”137


         135
            Plaintiffs also appear to raise a claim under § 1983 for failure to supervise in violation of the Eighth and
Fourteenth Amendments. Rec. Doc. 1 at 15. As a preliminary matter, the Eighth Amendment serves to protect the
constitutional rights of convicted inmates, not pretrial detainees. Jacobs, 228 F.3d at 393. As discussed above, for a
corporation can be held liable under § 1983, Plaintiffs must show a pattern or policy that led to a constitutional
violation under Monell. Plaintiffs appear to allege that Defendants failed to supervise their employees when they
placed Guillot in solitary confinement “in spite of his obvious need for psychiatric care.” Rec. Doc. 1 at 15. CHJ and
Ironshore do not address this claim in the motions to dismiss. Accordingly, the Court will not consider whether
Plaintiffs have stated a claim for failure to supervise sua sponte.
         136
               Rec. Doc. 1 at 1.
         137
               McCoy v. City of Shreveport, 492 F.3d 551, 563 (5th Cir. 2007) (quoting White v. Monsanto, 585 So.2d
                                                          22
      Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 23 of 24




        In the Complaint, Plaintiffs allege that “Defendants [sic] practices, procedures, and policies

were a proximate cause of the intentional infliction of emotional distress. Defendants [sic]

supervision of the [Jefferson Parish Correctional Center] personnel and Correcthealth staff was a

proximate cause of the intentional infliction of emotional distress. Defendants actions and inaction

were intentional and caused emotional distress to Plaintiffs.” 138 Plaintiffs do not allege any facts

to show: (1) extreme and outrageous conduct by CHJ, (2) severe emotional distress, or (3) intent

by CHJ to inflict emotional distress.

        Although Plaintiffs have not pleaded facts to form the basis of an intentional infliction of

emotional distress claim, this does not mean that they could not do so. Short of granting a motion

to dismiss, the Court may grant Plaintiffs leave to amend the Complaint. Accordingly, at this time,

the Court will deny CHJ and Ironshore’s motions to the extent they seek dismissal of Plaintiffs’

intentional infliction of emotional distress claim and grant Plaintiffs leave to amend the Complaint

to address these deficiencies, if possible.

                                                V. Conclusion

        For the reasons discussed above, Plaintiffs have not alleged facts to show a pattern or

practice by CHJ of denying adequate medical care to suicidal inmates. Furthermore, Plaintiffs have

not stated a claim for intentional infliction of emotional distress. Rather than dismiss these claims

at this time, the Court will grant Plaintiffs leave to amend the complaint. If, upon amendment,

Plaintiffs fail to provide sufficient factual support for each element of each claim, upon motion by

a party, the Court will dismiss the claims. Accordingly,



1205, 1209 (La. 1991)) (internal quotation marks omitted).
        138
              Rec. Doc. 1 at 16.

                                                       23
     Case 2:20-cv-01604-NJB-DMD Document 37 Filed 03/01/21 Page 24 of 24




       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Exclude Attachments139 is

DENIED.

       IT IS FURTHER ORDERED that CHJ’s Motion to Dismiss 140 and Ironshore’s

Motion to Dismiss 141 are DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs are granted leave to amend the

complaint within fourteen days of this Order to cure the deficiencies noted, if possible. If

upon amendment, Plaintiffs fail to provide sufficient factual support for each element of each claim,

upon motion by a party, the Court will dismiss the claims.




                                     1st day of March, 2021.
       NEW ORLEANS, LOUISIANA, this ___




                                             _________________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




       139
             Rec. Doc. 23.
       140
             Rec. Doc. 11.
       141
             Rec. Doc. 17.

                                                 24
